Franklin, C.
— The only question presented by the assignment of errors in this case is upon the ruling of the court in sustaining a demurrer to the complaint.
The record does not show that any exception was taken or reserved’ by appellant to the ruling of the court on the demurrer. There is no question properly presented for this court to decide.
The judgment below must be affirmed.
Per Curiam.
— It is therefore ordered, upon the foregoing opinion, that the judgment below joe and it is hereby in all things affirmed, with costs.